        Case 3:19-cv-00575-DJS Document 26 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

PAMELA P.,

                           Plaintiff,
        v.                                            3:19-CV-575
                                                         (DJS)
ANDREW M. SAUL, Commissioner of
Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                    OF COUNSEL:

LACHMAN & GORTON                                PETER A. GORTON, ESQ.
Attorney for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                     HUGH DUN RAPPAPORT, ESQ.
OFFICE OF REG’L GEN. COUNSEL
Attorney for Defendant
J.F.K. Federal Building - Room 625
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge


                                        ORDER

      The Complaint in this action was filed May 14, 2019. Dkt. No. 1. The matter

was remanded for further proceedings on May 20, 2020. Dkt. Nos. 22-23. Plaintiff has

now filed a Motion for Attorneys’ Fees under the Equal Access to Justice Act (“EAJA”).
         Case 3:19-cv-00575-DJS Document 26 Filed 08/13/20 Page 2 of 2




Dkt. No. 24. The Motion seeks that the fee award be paid directly to counsel. Id.

Defendant responded that he has no objection to the application. Dkt. No. 25 at p. 1.

       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the EAJA (28

U.S.C. § 2412, et seq.) in the amount of $5,826.12. It is further ordered that payment

will be made directly to Plaintiff’s attorney pursuant to the agreed upon assignment from

Plaintiff. See Dkt. No. 24-1.

       IT IS SO ORDERED.

Dated: August 13, 2020
      Albany, New York




                                           2
